UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                           Before
                           TOZZI, CAMPANELLA, and CELTNIEKS
                                  Appellate Military Judges

                              UNITED STATES, Appellee
                                           v.
                          Private (E-1) MATHEW M. CASTRO
                             United States Army, Appellant

                                       ARMY 20140215

                         Headquarters, 1st Cavalry Division
                   Gregory A. Gross, Military Judge (arraignment)
                     Rebecca K. Connally, Military Judge (trial)
           Colonel R. Tideman Penland, Jr., Staff Judge Advocate (pretrial)
             Colonel Alison C. Martin, Staff Judge Advocate (addendum)
          Colonel Michael D. Jones, Staff Judge Advocate (recommendation)


For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Major M. Patrick
Gordon, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major John K. Choike, JA;
Captain John Gardella, JA (on brief).


                                    24 November 2015

                                ----------------------------------
                                 SUMMARY DISPOSITION
                                ----------------------------------

CAMPANELLA, Judge:

        A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of two specifications of absence without leave, one
specification of willfully disobeying a superior commissioned officer, and two
specifications of wrongful use of methamphetamine in violation of Articles 86, 90,
and 112a, Uniform Code of Military Justice, 10 U.S.C. §§ 886, 890, and 912a (2012)
[hereinafter UCMJ]. The military judge sentenced appellant to four months
confinement and a bad-conduct discharge. The convening authority approved the
sentence as adjudged and credited appellant with sixty days of pretrial confinement
credit. *

*
 The convening authority deferred automatic forfeitures of pay and allowances required by Article
57a, UCMJ, until action.
CASTRO—ARMY 20140215


      This case is before us for review pursuant to Article 66, UCMJ.
Appellant raises one assignment of error which warrants discussion and relief.

                              LAW AND DISCUSSION

The convening authority took action 316 days after the sentence was adjudged, 280
of which are attributable to the government. It took sixty-four additional days after
convening authority action for this court to receive the record of trial. The record in
this case consists of one volume and the trial transcript is 116 pages. Although we
find no due process violation in the post-trial processing of appellant’s case, we
must still review the appropriateness of the sentence in light of the dilatory post-trial
processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F.
2002) (“[Pursuant to Article 66(c), UCMJ, service courts are] required to determine
what findings and sentence ‘should be approved,’ based on all the facts and
circumstances reflected in the record, including the unexplained and unreasonable
post-trial delay.”). See generally United States v. Toohey, 63 M.J. 353, 362-63
(C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim. App.
2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000). We
find relief from this court is appropriate as the delay between announcement of
sentence and action could “adversely affect the public’s perception of the fairness
and integrity of military justice system . . . .” Ney, 68 M.J. at 617. As such, we
provide relief in our decretal paragraph.

                                    CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, we affirm only so much of the
sentence as extends to three months confinement and a bad-conduct discharge. All
rights, privileges, and property, of which appellant has been deprived by virtue of
that portion of his sentence set aside by this decision, are ordered restored. See
UCMJ arts. 58b(c), and 75(a).

      Senior Judge TOZZI and Judge CELTNIEKS concur.

                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                       MALCOLM
                                        MALCOLMH.H.SQUIRES,
                                                       SQUIRES,JR.
                                                                 JR.
                                       Clerk of Court
                                        Clerk of Court




                                           2